DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 4/26/2022 has been approved. The amendment filed on 
4/26/2022 has been entered. Claims 1-17 remain for examination. 

Allowable Subject Matter
Claims 1-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 4/26/2022 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. The amendment and arguments filed on 4/26/2022 are considered persuasive. Accordingly, the prior art fails to disclose:
a. (Currently amended) A postal authority-compliant mailing envelope as recited in claim 1 comprising: 
i) the mailing envelope having a cutout window; and 
ii) an opaque address window patch printed with address information associated with one or more documents, wherein the widow patch is configured to be adhered inside the mailing envelope over the window before being printed with the address information (claim 1).

b. (Currently amended). A mail piece assembly system as recited in claim 16 comprising at least one device configured to perform at least: 
i) attaching opaque address patch over a cutout window inside a document envelope; 
ii) inserting one or more documents into the document envelope; iii) printing the internal window adhered opaque address patch with document address information (claim 16).  

c. A method for creating a postal authority-compliant transactional mail piece as recited in claim 17 comprising: 
i) attaching opaque address patch over a cutout window inside a document envelope; 
ii) inserting [[a]] one or more documents into the document envelope; 
iii) printing the internal window adhered opaque address patch with document address information (claim 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887